Title: From James Madison to William Jones, 12 January 1813
From: Madison, James
To: Jones, William


Sir
Washington Jany. 12. 1813
The inclosed commission will inform you of your appointment to be Secretary of the Navy. I hope it will not be incompatible with your views, to aid the public, especially at the present conjuncture, with your valuable talents; and that you will be able, without delay, to enter on the important duties of the Department committed to you; no temporary provision having been made for the vacancy produced by the resignation of Mr. Hamilton. Accept assurances of my great esteem & friendly respects.
James Madison
